IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-10448
                          Conference Calendar



ISAAC OLUWASOGO ALONGE,

                                           Petitioner-Appellant,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                           Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:00-CV-2513-G
                          --------------------
                             August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

         Isaac Oluwasogo Alonge appeals the district court’s

dismissal without prejudice for lack of exhaustion of state-court

remedies of his petition for a writ of habeas corpus.       Alonge has

not challenged the district court’s reason for dismissing his

petition.     Accordingly, it is as if Alonge had not appealed the

judgment.     See Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987) (when appellant fails to

identify error in district court’s analysis, it is the same as if

appellant had not appealed judgment).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10448
                                 -2-

     To the extent that Alonge was attempting to challenge his

order of removal, we lack jurisdiction under 28 U.S.C. § 2241 to

consider Alonge’s claims.   See Garnica-Vasquez v. Reno, 210 F.3d
558, 560 (5th Cir. 2000).

     Alonge’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   See 5th Cir.

R. 42.2.

     APPEAL DISMISSED AS FRIVOLOUS.